DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 06/17/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 12 recites “the low side switch”, which should be --a low side switch-- because this term was not previously presented in the claim; Claim 1, lines 17-18 recites “a low side switch”, which should be --the low side switch-- because this term was previously presented in the claim [based on objection above].  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0188434), in view of Li (US 2018/0019671).
Regarding claim 1, Ouyang discloses (see figures 1-7) a voltage and current dual-loop control circuit (figure 1, part 101)(figures 3 and 5) for controlling a switching converter (figure 1, part 100)(paragraph [0019]; a single inductor multiple output buck converter 100), the voltage and current dual-loop control circuit (figure 1, part 101)(figures 3 and 5) comprising: a voltage control circuit (figures 1 and 5, part voltage control circuit generated by first or second comparing circuit 111/112 [at figure 1], 4132, 4136 and 4133 [at figure 5]), configured to receive a voltage feedback signal (figure 1, parts FB1 or FB2 at 111/112) indicative of an output voltage signal (figure 1, parts Vout1 or Vout2) of the switching converter (figure 1, part 100) to generate a first control signal (figure 5, part first control signal generated by SET and COT); and a current control circuit (figure 3, part current control circuit generated by 1138) (figure 5, part current control circuit generated by 4138) , configured to receive a current threshold signal (figure 3, part Ilim) (figure 5, part current threshold signal generated by Vth), and further configured to receive an inductor current signal (figure 3, part IL) (figure 5, part Isense) flowing through an output inductor (figure 1, part L1) of the switching converter (figure 1, part 100) and compare (figure 5, part COM4) the inductor current signal (figure 3, part IL) (figure 5, part Isense) with the current threshold signal (figure 3, part Ilim) (figure 5, part current threshold signal generated by Vth) to generate a second control signal (figures 3 and 5, part LMT) when the low side switch is turned on (figure 1, part S2; turn-on) (figure 2, parts at S203 or S205; DRV2=1)(paragraph [0045]; the logic circuit 113 further comprises a current limiting circuit 1138 configured to limit the current IL flowing through the inductor L1. The current limiting circuit 1138 compares the current IL with the current limit value Him[Ilim] and generates a current limiting signal LMT); wherein a high side switch (figure 1, part S1) of the switching converter (figure 1, part 100) is maintained off (figure 1, part S1; turn-off) (figure 2, parts at S203 or S205; DRV1=0) until the inductor current signal (figure 3, part IL) (figure 5, part Isense) is decreased (figure 5, part COM4) to the current threshold signal (figure 3, part Ilim) (figure 5, part current threshold signal generated by Vth)(paragraph [0031]; to avoid over current, the current IL flowing through the inductor L1 is compared with a current limit value Ilim, and the first switch S1 can only be turned on when the current IL is smaller than the current limit value Ilim); and wherein when the inductor current signal (figure 3, part IL) (figure 5, part Isense) is decreased (figure 5, part COM4) to the current threshold signal (figure 3, part Ilim), the first control signal (figure 5, part first control signal generated by SET and COT; through AND1 operation) is configured to control the high side switch (figure 1, part S1) and a low side switch (figure 1, part S2) of the switching converter (figure 1, part 100) to perform on and off switching (figure 2, parts S202 or S204; DRV1=1 and DRV2=0)(paragraph [0045]; the logic circuit 113 further comprises a current limiting circuit 1138 configured to limit the current IL flowing through the inductor L1. The current limiting circuit 1138 compares the current IL with the current limit value Him and generates a current limiting signal LMT. The triggering circuit 1134 receives the current limiting signal LMT, and generates the switch control signal PWM based on the gate output signal SET, on time control signal COT, minimum off time control signal MOT and current limiting signal LMT).
Ouyang does not expressly disclose a current control circuit configured to receive a current feedback signal indicative of an output current signal of the switching converter to generate a current threshold signal.
Li teaches (see figures 1-8) a current control circuit (figure 5, part current control circuit generated by 30) configured to receive a current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0023]; The feedback signal FB may comprise a voltage feedback signal, a current feedback signal or both the voltage feedback signal and current feedback signal) indicative of an output current signal (figure 5, part output current signal of 10) of the switching converter (figure 5, part 10) to generate a current threshold signal (figure 5, part ITH0)(paragraph [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 3, Ouyang and Li teach everything claimed as applied above (see claim 1). Further, Ouyang discloses (see figures 1-7) the current control circuit (figure 3, part current control circuit generated by 1138) (figure 5, part current control circuit generated by 4138). However, Ouyang does not expressly disclose configured to vary the current threshold signal in accordance with change in the current feedback signal.
Li teaches (see figures 1-8) the current control circuit (figure 5, part current control circuit generated by 30) is further configured to vary (figure 5, part through 504) the current threshold signal (figure 5, part ITH0) in accordance with change in the current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0023]; The feedback signal FB may comprise a voltage feedback signal, a current feedback signal or both the voltage feedback signal and current feedback signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 4, Ouyang and Li teach everything claimed as applied above (see claim 1). Further, Ouyang discloses (see figures 1-7) the current control circuit (figure 3, part current control circuit generated by 1138) (figure 5, part current control circuit generated by 4138) a first comparing circuit (figure 5, part COM4), configured to receive the inductor current signal (figure 3, part IL) (figure 5, part Isense), and the current threshold signal (figure 3, part Ilim), and wherein when the low side switch is turned on (figure 1, part S2; turn-on) (figure 2, parts at S203 or S205; DRV2=1), the first comparing circuit (figure 5, part COM4) is further configured to compare the inductor current signal (figure 3, part IL) (figure 5, part Isense) to generate the second control signal (figures 3 and 5, part LMT). However, Ouyang does not expressly disclose a current threshold regulator, configured to receive the current feedback signal, and further configured to compare the current feedback signal with a current reference signal to generate a threshold regulating signal; and a first comparing circuit, configured to receive the threshold regulating signal and the inductor current signal, and configured to generate the current threshold signal based on the threshold regulating signal, and the first comparing circuit is further configured to compare the inductor current signal with the current threshold signal.
Li teaches (see figures 1-8) the current control circuit (figure 5, part current control circuit generated by 30) comprises: a current threshold regulator (figure 5, part 504), configured to receive the current feedback signal (figure 5, part current feedback signal VFB), and further configured to compare (figure 5, part 504) the current feedback signal (figure 5, part current feedback signal VFB) with a current reference signal (figure 5, part VREF1) to generate a threshold regulating signal (figure 5, part 504; output signal); and a first comparing circuit  (figure 5, part comparing circuit generated by 505 and 506), configured to receive the threshold regulating signal (figure 5, part 504; output signal) and the inductor current signal (figure 5, part iL; through VSW detection), and configured to generate the current threshold signal (figure 5, part ITH0) based on the threshold regulating signal (figure 5, part 504; output signal), and wherein when the low side switch is turned on (figure 5, part 102; turn-on), the first comparing circuit (figure 5, part comparing circuit generated by 505 and 506) is further configured to compare the inductor current signal (figure 5, part iL; through VSW detection) with the current threshold signal  (figure 5, part ITH0; through VTH0) to generate the second control signal (figure 5, part 505; output signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the current control circuit features as taught by Li and obtain the current control circuit comprises: a current threshold regulator, configured to receive the current feedback signal, and further configured to compare the current feedback signal with a current reference signal to generate a threshold regulating signal; and a first comparing circuit, configured to receive the threshold regulating signal and the inductor current signal, and configured to generate the current threshold signal based on the threshold regulating signal, and wherein when the low side switch is turned on, the first comparing circuit is further configured to compare the inductor current signal with the current threshold signal to generate the second control signal, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 5, Ouyang and Li teach everything claimed as applied above (see claim 4). However, Ouyang does not expressly disclose the current threshold regulator comprises: an operational transconductance amplifier, configured to receive the current feedback signal and the current reference signal, and further configured to compare the current feedback signal with the current reference signal to generate the threshold regulating signal.
Li teaches (see figures 1-8) the current threshold regulator (figure 5, part 504) comprises: an operational transconductance amplifier (figure 5, part 504), configured to receive the current feedback signal (figure 5, part current feedback signal VFB) and the current reference signal (figure 5, part VREF1), and further configured to compare (figure 5, part 504) the current feedback signal (figure 5, part current feedback signal VFB) with the current reference signal (figure 5, part VREF1) to generate the threshold regulating signal (figure 5, part 504; output signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 7, Ouyang and Li teach everything claimed as applied above (see claim 1). Further, Ouyang discloses (see figures 1-7) a logic circuit  (figure 5, part logic circuit generated by 4134 and 4135), configured to receive the first control signal (figure 5, part first control signal generated by SET and COT) and the second control signal (figures 3 and 5, part LMT), and further configured to conduct a logic operation (figure 5, part logic circuit generated by 4134 and 4135) to the first control signal (figure 5, part first control signal generated by SET and COT)  and the second control signal (figures 3 and 5, part LMT) to generate a switch control signal (figures 1 and 5, parts DRV1 and DRV2), wherein the switch control signal (figures 1 and 5, parts DRV1 and DRV2) is configured to control the high side switch (figure 1, part S1) and the low side switch (figure 1, part S2) to perform on and off switching (figure 2, parts DRV1 and DRV2).
Regarding claim 8, Ouyang and Li teach everything claimed as applied above (see claim 7). Further, Ouyang discloses (see figures 1-7) the first control signal (figure 5, part first control signal generated by SET and COT) comprises an on time control signal (figure 5, part COT) and a comparison signal (figures 1 and 5, part SET; through Buck1_Set or Buck2_Set), and wherein the voltage control circuit (figures 1 and 5, part voltage control circuit generated by first or second comparing circuit 111/112 [at figure 1], 4132, 4136 and 4133 [at figure 5]) comprises: an on time generator (figure 5, part 4132), configured to receive the an input voltage signal (figure 5, part Vin at IS1) and the output voltage signal (figure 5, part Vout1 or Vout2) to generate the on time control signal (figure 5, part Vin at IS1); and a second comparing circuit (figure 1, part 111 or 112), configured to receive the voltage feedback signal (figure 1, part FB1 or FB2) and a voltage reference signal (figure 1, part Ref1 or Ref2), and further configured to compare (figure 1, part 111 or 112) the voltage feedback signal (figure 1, part FB1 or FB2) with the voltage reference signal (figure 1, part Ref1 or Ref2) to generate the comparison signal (figures 1 and 5, part SET; through Buck1_Set or Buck2_Set).
Regarding claim 10, Ouyang and Li teach everything claimed as applied above (see claim 1). Further, Ouyang discloses (see figures 1-7) the current control circuit (figure 3, part current control circuit generated by 1138) (figure 5, part current control circuit generated by 4138). However, Ouyang does not expressly disclose the current threshold signal is decreased with increase in the current feedback signal.
Li teaches (see figures 1-8) the current threshold signal (figure 5, part ITH0) is decreased with increase in the current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0023]; The feedback signal FB may comprise a voltage feedback signal, a current feedback signal or both the voltage feedback signal and current feedback signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 11, claim 1 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 16, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 17, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 18, Ouyang and Li teach everything claimed as applied above (see claim 15). Further, Ouyang discloses (see figures 1-7) determining (figure 5, part COM4) whether the inductor current signal (figure 3, part IL) (figure 5, part Isense) is decreased to the current threshold signal (figure 3, part Ilim) (figure 5, part current threshold signal generated by Vth) comprises comparing (figure 5, part COM4) the inductor current signal (figure 3, part IL) (figure 5, part Isense) with the current threshold signal (figure 3, part Ilim) (figure 5, part current threshold signal generated by Vth) to generate a second control signal through (figures 1 and 5, part LMT); and wherein maintaining the high side switch off (figure 1, part S1; turn-off) (figure 2, parts at S203 or S205; DRV1=0) when the inductor current signal (figure 3, part IL) (figure 5, part Isense) is larger than the current threshold signal (figure 3, part Ilim) (figure 5, part current threshold signal generated by Vth) comprises using the second control signal (figures 1 and 5, part LMT) to turn the high side switch off (figure 1, part S1; turn-off; through AND1) (figure 2, parts at S203 or S205; DRV1=0) (paragraph [0031]; to avoid over current, the current IL flowing through the inductor L1 is compared with a current limit value Ilim, and the first switch S1 can only be turned on when the current IL is smaller than the current limit value Ilim).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0188434), in view of Li (US 2018/0019671), and further in view of Isham (US 2007/0274015), and further in view of Nakashima et al. (US 10,355,594), hereinafter Nakashima. 
Regarding claim 6, Ouyang and Li teach everything claimed as applied above (see claim 4). However, Ouyang does not expressly disclose the first comparing circuit comprises: a resistor, having a first terminal coupled to an output terminal of the current threshold regulator to receive the threshold regulating signal, and a second terminal; a switch, having a first terminal coupled to the second terminal of the resistor, a second terminal coupled to a common connection of the high side switch and the low side switch, a control terminal configured to receive a low side control signal, wherein the low side control signal is configured to control the low side switch; and a comparator, having a first input terminal coupled to the first terminal of the resistor, a second input terminal connected to a logic ground, and an output terminal, wherein the comparator is configured to compare a voltage signal on the first terminal of the resistor with a voltage signal indicative of a voltage of the logic ground to generate the second control signal at its output terminal.
Li teaches (see figures 1-8) the first comparing circuit (figure 5, part comparing circuit generated by 505 and 506) comprises: a resistor (figure 5, part 506), having a first terminal (figure 5, part 506; upper terminal) coupled to an output terminal of the current threshold regulator (figure 5, part 504; output) to receive the threshold regulating signal (figure 5, part 504; output signal), and a second terminal (figure 5, part 506; lower terminal); a common connection (figure 5, part SW) of the high side switch (figure 5, part 101) and the low side switch (figure 5, part 102), wherein the low side control signal (figure 5, part SL) is configured to control the low side switch (figure 5, part 102); and a comparator (figure 5, part 505), having a first input terminal (figure 5, part 505; inverting input) coupled to the first terminal of the resistor (figure 5, part 506; upper terminal), a second input terminal (figure 5, part 505; non-inverting input), and an output terminal (figure 5, part 505; output), wherein the comparator (figure 5, part 505) is configured to compare a voltage signal on the first terminal of the resistor (figure 5, part 506; upper terminal) with a voltage signal (figure 5, part VSW) to generate the second control signal at its output terminal (figure 5, part 505; output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Isham teaches (see figures 1-4) a comparator (figure 1b, part A1), having a first input terminal (figure 1b, part A1; inverting input) coupled to the first terminal of the resistor (figure 1b, part 170; left terminal), a second input terminal (figure 1b, part A1; non-inverting input) connected to a logic ground (figure 1b, part ground), and an output terminal (figure 1b, part 170; output terminal), wherein the comparator (figure 1b, part A1) is configured to compare a voltage signal on the first terminal of the resistor (figure 1b, part 170; left terminal) with a voltage signal indicative of a voltage of the logic ground (figure 1b, part A1; non-inverting input) to generate the second control signal at its output terminal (figure 1b, part output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Ouyang and Li with the comparator features as taught by Isham, because it provides more precise current detection in order to obtain more efficient control (paragraph [0002]). 
Nakashima teaches (see figures 1-6) a switch (figure 1, part Q4), having a first terminal (figure 1, part Q4; lower terminal) coupled to the second terminal of the resistor (figure 1, part R4; upper terminal), a second terminal (figure 1, part Q4; upper terminal)  coupled to a common connection (figure 1, part SW) of the high side switch (figure 1, part D1) and the low side switch (figure 1, part Q0), a control terminal (figure 1, part Q4; control terminal) configured to receive a low side control signal (figure 1, part GD; through SP)(column 9; lines 35-38; the sampling pulses SP may be signals, for example, generated in response to the control signals ON/OFF turning on or off the switching transistor Q0 and providing a similar timing to that of the control signals), wherein the low side control signal (figure 1, part GD) is configured to control the low side switch (figure 1, part Q0).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Ouyang, Li and Isham with the switch features as taught by Nakashima and obtain the first comparing circuit comprises: a resistor, having a first terminal coupled to an output terminal of the current threshold regulator to receive the threshold regulating signal, and a second terminal; a switch, having a first terminal coupled to the second terminal of the resistor, a second terminal coupled to a common connection of the high side switch and the low side switch, a control terminal configured to receive a low side control signal, wherein the low side control signal is configured to control the low side switch; and a comparator, having a first input terminal coupled to the first terminal of the resistor, a second input terminal connected to a logic ground, and an output terminal, wherein the comparator is configured to compare a voltage signal on the first terminal of the resistor with a voltage signal indicative of a voltage of the logic ground to generate the second control signal at its output terminal, because it reduce power consumption of the circuit.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0188434), in view of Li (US 2018/0019671), and further in view of Xi et al. (US 7,737,673), hereinafter Xi.
Regarding claim 9, Ouyang and Li teach everything claimed as applied above (see claim 8). Further, Ouyang discloses (see figures 1-7) the logic circuit comprises (figure 5, part logic circuit generated by 4134 and 4135): a gate (figure 5, part AND2 or AND3), configured to receive the comparison signal (figures 1 and 5, part Buck1_Set or Buck2_Set), and further configured to conduct a logic operation (figure 5, part AND2 or AND3) to the comparison signal (figures 1 and 5, part Buck1_Set or Buck2_Set) to generate a first logic signal  (figure 5, part AND2 or AND3; output signal); a gate (figure 5, part AND1), configured to receive the first logic signal (figure 5, part AND2 or AND3; output signal; through 4133) and the second control signal (figure 5, part LMT), and further configured to conduct a logic operation (figure 5, part AND1) to the first logic signal (figure 5, part AND1) and the second control signal  (figure 5, part LMT) to generate a second logic signal  (figure 5, part AND1; output signal); and a flip-flop  (figure 5, part FF1), having a set terminal (figure 5, part S terminal of FF1) configured to receive the second logic signal (figure 5, part AND1; output signal), a reset terminal  (figure 5, part R terminal of FF1) configured to receive the on time control signal (figure 5, part COT), and an output terminal (figure 5, part Q terminal of FF1) configured to provide the switch control signal (figure 5, part DRV1/DRV2; through 4135). However, Ouyang does not expressly disclose a NOT gate; a NOR gate.
Xi teaches (see figures 1-13) the logic circuit (figure 4, part logic circuit generated by 116, 118, 112, 24 and 124) comprises: a NOT gate (figure 4, part 116), configured to receive the comparison signal (figure 4, part COMP), and further configured to conduct a logic operation (figure 4, part 116) to the comparison signal (figure 4, part COMP) to generate a first logic signal (figure 4, part 116; output logic signal); a NOR gate (figure 4, part 118), configured to receive the first logic signal (figure 4, part 116; output logic signal) and the second control signal (figure 4, part Ilmt), and further configured to conduct a logic operation (figure 4, part 118) to the first logic signal (figure 4, part 116; output logic signal) and the second control signal (figure 4, part Ilmt) to generate a second logic signal (figure 4, part 118; output logic signal);and a flip-flop (figure 4, part 112), having a terminal (figure 4, part RST) configured to receive the second logic signal (figure 4, part 118; output logic signal),a terminal (figure 4, part CLK) configured to receive the on time control signal (figure 4, part output of 114), and an output terminal (figure 4, part Q) configured to provide the switch control signal (figure 4, part switch control signal generated by PWM and SW2). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Ouyang with the logic circuit features as taught by Xi and obtain the logic circuit comprises: a NOT gate, configured to receive the comparison signal, and further configured to conduct a logic operation to the comparison signal to generate a first logic signal; a NOR gate, configured to receive the first logic signal and the second control signal, and further configured to conduct a logic operation to the first logic signal and the second control signal to generate a second logic signal; and a flip-flop, having a set terminal configured to receive the second logic signal, a reset terminal configured to receive the on time control signal, and an output terminal configured to provide the switch control signal, because it provides accurate and efficient switching control. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	





	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839